—Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered December 21, 1988, convicting him of burglary in the second degree, grand larceny in the fourth degree (two counts), criminal possession of stolen property in the fourth degree (two counts), and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly found that the police officers had probable cause to arrest the defendant (see, CPL 140.10 [1] [b]). Furthermore, the viewing of the defendant shortly after his arrest by one of the officers who had chased him from where he abandoned his automobile was merely confirmatory and was not unduly suggestive (see, People v Morales, 37 NY2d 262; People v King, 146 AD2d 714). Kunzeman, J. P., Kooper, Sullivan and Lawrence, JJ., concur.